EXHIBIT 10.1

Amended and Restated

Employment Agreement

Amended and Restated Agreement dated this 15th day of April, 2008, between
PAREXEL International Corporation, a Massachusetts corporation having its
principal place of business in Waltham, Massachusetts (the “Company”), and Josef
H. von Rickenbach, residing in Lexington, Massachusetts (the “Employee”).

WITNESSETH:

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

WHEREAS, on the date of this agreement Employee is the President, Chief
Executive Officer and Chairman of the Board of Directors of the Company and has
developed an intimate and thorough knowledge of the Company’s business methods
and operations; and

WHEREAS, the retention of Employee’s services, for and on behalf of the Company,
is materially important to the preservation and enhancement of the value of the
Company’s business; and

WHEREAS, the Company is desirous of formalizing Employee’s employment upon the
terms and conditions contained herein; and Employee is desirous of continuing to
be employed by the Company in accordance with such terms and conditions,

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto do hereby agree as follows:

1. Employment. The Company hereby agrees to employ Employee, and Employee agrees
to be employed by the Company in accordance with and pursuant to the terms and
conditions set forth below.

2. Term of Employment. This Agreement shall be for an initial term of three
(3) years. Upon the first anniversary hereof (and upon each successive
anniversary thereafter), this Agreement shall be automatically renewed for a
three (3) year term commencing on the date of such renewal (i.e. each such
renewal term will extend the term in effect immediately prior to such renewal by
one year), unless either party hereto notifies the other in writing of its
intent not to renew this Agreement upon not less than ninety (90) days notice
prior to the renewal date hereof. In the event either party gives the other
proper notice of non-renewal, then this Agreement shall only continue for the
balance of the then existing term. Notwithstanding anything contained herein to
the contrary, any term of employment may be earlier terminated as provided in
Section 8 hereof.

3. Position and Responsibilities

(a) Employee will occupy the position of President and Chief Executive Officer
of the Company. The Company shall effect the nomination of Employee for election
to the Company’s Board of Directors upon the expiration of Employee’s current
term as a director.

(b) Employee will report directly to the Board of Directors and shall have such
duties and responsibilities as are set forth in the By-Laws of the Company,
which duties and responsibilities shall include, but not be limited to, overall
management responsibilities for the operation and administration of the Company
as well as such other duties and responsibilities, consistent with Employee’s
position as President and Chief Executive Officer, as shall be defined by the
Board of Directors.



--------------------------------------------------------------------------------

(c) Employee will be expected to be in the full-time employment of the Company,
to devote substantially all of his business time and attention, and exert his
best efforts to the performance of his duties hereunder, and to serve the
Company diligently and to the best of his ability; provided, however, nothing
set forth herein shall prohibit Employee from (i) serving as a member of the
board of directors of an unaffiliated company (including, without limitation,
not-for-profit entities) not in competition with the Company subject, however,
in each such case of board membership, to prior approval of the Board of
Directors of the Company and (ii) engaging in charitable and community
activities to the extent that such activities do not, either individually or in
the aggregate, impair the ability of Employee to perform his duties and
obligations under this Agreement; provided, further, that Employee shall
promptly notify the Board of Directors of any such outside activities and in the
event the Board of Directors reasonably determines that any such activity or
activities materially interfere with the ability of Employee to perform his
duties and obligations as President and Chief Executive Officer of the Company,
Employee agrees to promptly cease such outside activity or activities.

4. Compensation. The Company shall pay to Employee a salary (the “base salary”)
at a monthly rate of forty five thousand, eight hundred thirty three and 33/100
dollars ($45,833.33), subject to deductions for social security, payroll
withholding and all other legally required or authorized deductions and
withholdings. Employee’s salary shall be payable at the same time and on the
same basis as the Company pays its executive employees in general. The Board of
Directors or the Compensation Committee thereof shall review Employee’s base
salary no less frequently than annually. In no event shall Employee’s base
salary be decreased during his period of employment.

5. Annual Incentive Payments. In addition to the base salary referenced in
Section 4, Employee shall be entitled to annual (i.e. fiscal year) bonuses
(“incentive payments”) if he satisfies agreed upon goals/objectives to be
established by the Board of Directors or Compensation Committee at its sole and
absolute discretion in consultation with Employee on an annual basis, with the
goals/objectives for any fiscal year to be established by the end of the first
quarter of such fiscal year. The amount of such bonuses, if any, shall be
determined by the Board of Directors or Compensation Committee. In no event
shall Employee’s target bonus opportunity for any fiscal year be less than the
amount, if any, by which $560,000 exceeds Employee’s base salary for such fiscal
year.

6. Stock Options and Other Long Term Incentive Programs. Employee shall continue
to be entitled to receive stock options, shares of restricted stock and other
stock based awards pursuant to the Company’s equity compensation plans (or any
successor plan or additional plans the Company may adopt in the future),
including in each case any amendments thereto. The number of shares covered by
any such option grants, restricted stock awards and other stock based awards,
the exercise price per share (in the case of options) and other terms and
conditions governing such options, restricted stock and other stock based awards
shall be determined by the Compensation Committee, subject however to the terms
of such plan, as amended from time to time, and, to the extent applicable, the
provisions of this Agreement. The Compensation Committee is not under any
obligation, express or implied, to make any option grants, restricted stock
awards and other stock based awards and any such grants will be made by the
Compensation Committee acting in its sole discretion. In addition, Employee
shall also be eligible to participate in any other long term incentive program
covering executive employees generally. To the extent permitted by law and the
governing provisions of the plan documents, in the event of a termination,
Employee shall have the authority to direct the payment by the Company of any
lump sum amounts received pursuant to any long term incentive or pension program
into a tax-free rollover, if applicable.

7. Benefits; Expenses; Vacations.

(a) Employee shall be entitled to receive the same standard employee benefits,
perquisites and services as other executive employees of the Company receive
generally. Employee shall also be entitled to fully participate in all of the
Company’s future employee benefit programs, perquisites and services in
accordance with their then existing terms.

(b) Employee shall be entitled to reimbursement for all approved and reasonable
travel and other business expenses incurred by him in connection with his
services to the Company pursuant to the terms of this Agreement. All business
expenses for which Employee seeks reimbursement from the Company shall be
adequately documented by Employee in accordance with the Company’s procedures
covering expense reimbursement, and in compliance with regulations of the U.S.
Internal Revenue Service.



--------------------------------------------------------------------------------

(c) Employee shall be entitled to vacation days in accordance with the Company’s
employment policies and practices applicable to executive employees of the
Company generally, as such policies and practices are from time to time in
effect.

8. Employment Termination. The employment of Employee pursuant to this Agreement
shall terminate upon the occurrence of any of the following:

(a) Expiration of the employment term set forth in Section 2.

(b) For Cause (as defined in Section 10) upon written notice by the Company to
the Employee.

(c) Death or thirty (30) days after the disability (as defined in Section 10) of
Employee.

(d) At the election of either the Company without Cause (as defined below) or
Employee without Good Reason (as defined below), upon not less than sixty
(60) days prior written notice of termination.

(e) At the election of Employee for Good Reason (as defined in Section 10), upon
not less than thirty (30) days prior written notice of termination, provided
that a termination for Good Reason by the Employee can only occur if (i) such
notice of termination indicates the existence of a condition giving rise to Good
Reason and the Company has not cured the condition giving rise to Good Reason
within thirty (30) days after receipt of such notice of termination, and
(ii) such notice of termination is given within ninety (90) days after the
initial occurrence of the condition giving rise to Good Reason and further
provided that a termination for Good Reason shall occur no later than two years
after the initial existence of the condition.

9. Effect of Termination.

(a) Termination at the Expiration of the Employment Term. In the event Employee
has a termination from employment pursuant to Section 8(a), the Company shall
pay him within thirty (30) days of the last day of the term of this Agreement, a
lump sum payment equal to any base salary (less applicable deductions),
incentive payments and benefits, perquisites and services earned by Employee or
otherwise payable to him through the last day of the term of this Agreement
pursuant to Section 2, but not yet paid to Employee.

In the event of termination pursuant to Section 8(a) where Employee has given a
notice of non-renewal in accordance with Section 2: all (i) vested stock options
shall remain exercisable in accordance with their terms, (ii) non-vested stock
options shall be canceled in accordance with their terms, (iii) shares of
restricted stock that have vested shall remain vested in accordance with their
terms, and (iv) shares of restricted stock that have not vested shall be
forfeited to the Company in accordance with their terms; and all (i) unvested
portions of any other long term incentive programs referenced in Section 6 shall
be canceled and (ii) vested portions of any other long term incentive programs
referenced in Section 6 shall be paid to Employee in accordance with their
terms.

In all other events of termination pursuant to Section 8(a): all previously
granted, but unexercised stock options which are outstanding on Employee’s date
of termination shall remain (or shall become) fully vested and exercisable as of
such date, and shall be exercisable in accordance with their terms; provided,
however, that any such acceleration of exercisability shall not extend the
period after a termination of employment within which any option may be
exercised by Employee in accordance with the provisions of the relevant option
agreement and option plan; and all previously granted shares of restricted stock
which are outstanding on Employee’s date of termination shall remain (or shall
become) fully vested as of such date.

(b) Termination for Cause or at Election of Employee. In the event Employee’s
employment is terminated by the Company for Cause pursuant to Section 8(b), or
at the election of the Employee pursuant to



--------------------------------------------------------------------------------

Section 8(d), the Company shall pay Employee within thirty (30) days of his
termination a lump sum equal to any base salary (less applicable deductions),
incentive payment and benefits, perquisites and services earned by Employee or
otherwise payable to him through the last day of his actual employment by the
Company, but not yet paid to Employee.

All (i) vested stock options shall remain exercisable in accordance with their
terms, (ii) non-vested stock options shall be canceled in accordance with their
terms, (iii) shares of restricted stock that have vested shall remain vested in
accordance with their terms, and (iv) shares of restricted stock that have not
vested shall be forfeited to the Company in accordance with their terms. All
(i) unvested portions of any other long term incentive programs referenced in
Section 6 shall be canceled and (ii) vested portions of any other long term
incentive programs referenced in Section 6 shall be paid to Employee in
accordance with its terms.

(c) Termination at the Election of the Company Without Cause or at the Election
of Employee for Good Reason, Other than in Connection with a Change of Control.
In the event that Employee’s employment is terminated at the election of the
Company without Cause pursuant to Section 8(d), or at the election of the
Employee for Good Reason pursuant to Section 8(e), in each case other than in
circumstances covered by Section 9(d) below, the Company shall pay Employee
within thirty (30) days of his termination a lump sum equal to his then base
salary (less applicable deductions), incentive payments and benefits,
perquisites and services otherwise payable to him through the date which is
three (3) years after the date me Employee’s employment is terminated. The
incentive payments referred to in the preceding sentence for each year of the
severance payments shall be equal to the greater of Employee’s target incentive
award for the year of his termination, or his actual incentive payment for the
immediately preceding year.

All previously granted, but unexercised stock options which are outstanding on
Employee’s date of termination shall remain (or shall become) fully vested and
exercisable as of such date, and shall be exercisable in accordance with their
terms; provided, however, that any such acceleration of exercisability shall not
extend the period after a termination of employment within which any option may
be exercised by Employee in accordance with the provisions of the relevant
option agreement and option plan; and all previously granted shares of
restricted stock which are outstanding on Employee’s date of termination shall
remain (or shall become) fully vested as of such date. In addition, any amounts
or awards to which Employee may be entitled under any other long term incentive
program referenced in Section 6 (whether or not vested) shall be paid to
Employee in a lump-sum within thirty (30) days of his termination.

(d) Termination at the Election of the Company Without Cause or at the Election
of Employee for Good Reason, in Connection with a Change of Control. In the
event that, during the period beginning twelve (12) months prior to a Change of
Control (as defined in Section 10) and subsequent to the commencement of
substantive discussions that ultimately result in the Change of Control and
ending eighteen (18) months following such Change of Control, Employee’s
employment is terminated at the election of the Company without Cause pursuant
to Section 8(d), or at the election of the Employee for Good Reason pursuant to
Section 8(e) (provided that any such termination by Employee must occur promptly
(and in any event within ninety (90) days after the occurrence of the event or
events constituting Good Reason), the Company shall pay Employee within thirty
(30) days following the Change of Control (if Employee’s employment was
terminated on or prior to the Change of Control) or within thirty days following
the date Employee’s employment is terminated (if such employment is terminated
after the Change of Control):

(i) if Employee’s employment was terminated on or prior to the Change of
Control, a lump-sum equal to me amount of base salary (less applicable
deductions), incentive payments and benefits, perquisites and services that
would have been payable to Employee had he remained an employee of the Company
through the date of the Change of Control; and

(ii) a lump-sum equal to the amount of base salary (less applicable deductions),
incentive payments and benefits, perquisites and services otherwise payable to
him through the date which is three (3) years after the date the Employee’s
employment is terminated (with incentive payments for each year of the severance
payments being equal to the greater of Employee’s target incentive award for the
year of his termination, or his actual incentive payment for the immediately
preceding year);



--------------------------------------------------------------------------------

(iii) All previously granted, but unexercised stock options which are
outstanding on Employee’s date of termination shall remain (or shall become)
fully vested and exercisable as of such date, and shall be exercisable in
accordance with their terms; provided, however, that: (1) any acceleration of
exercisability shall not occur to the extent that: (I) the Change of Control is
intended to be accounted for as a pooling of interests, and (II) the Company
concludes, after consulting with its independent accountants, that such
acceleration would prevent the Change of Control transaction from being
accounted for as a pooling of interests for financial accounting purposes;
(2) any such acceleration of exercisability shall not occur as to any option if
the Change of Control does not occur within the period within which Employee may
exercise such option after a termination of employment in accordance with the
provisions of the relevant option agreement and option plan and (3) any such
acceleration of exercisability shall not extend the period after a termination
of employment within which any option may be exercised by Employee in accordance
with the provisions of the relevant option agreement and option plan. In
addition, any amounts or awards to which Employee may be entitled under any
other long term incentive program referenced in Section 6 (whether or not
vested) shall be paid to Employee in a lump-sum within thirty (30) days of his
termination; and

(iv) All previously granted shares of restricted stock which are outstanding on
Employee’s date of termination shall remain (or shall become) fully vested as of
such date.

In addition, upon the request of Employee, the Company shall provide
outplacement services through one (1) or more outside firms of Employee’s
choosing up to an aggregate amount of thirty-five thousand dollars ($35,000),
with such services to extend until the earlier of: (i) twelve (12) months
following the termination of Employee’s employment or (ii) the date Employee
secures full time employment.

Any amounts or benefits payable to Employee under this Section 9(d) shall be in
lieu of, and not in addition to any other amounts or benefits under this
Agreement which might otherwise have been or be payable to Employee. In that
regard, any amounts and benefits set forth in this Section 9(d) shall be, as
applicable, eliminated or reduced by any and all other severance or other
amounts or benefits paid or payable to Employee as a result of the termination
of his employment, including any amounts that were paid to Employee pursuant to
Section 9(c) if Employee’s employment was terminated prior to a Change of
Control that was later determined to give rise to benefits pursuant to this
Section 9(d).

(e) Termination for Death or Disability. In the event Employee’s employment is
terminated by death or disability pursuant to Section 8(c), the Company shall
pay to the estate of Employee, or to Employee, as the case may be, within thirty
(30) days of Employee’s death, or disability a lump-sum equal to his then base
salary, incentive payments and benefits, perquisites and services otherwise
payable to him through the date which is three (3) years after the date of the
Employee’s death or disability, or such other period as may be required by law;
provided, however, any amounts payable as a result of Employee’s disability
shall be reduced by any Company provided long term disability payments received
by him. The incentive payments referred to in the preceding sentence for each
year of the three year period following the Employee’s death or disability shall
be equal to the greater of Employee’s target incentive amount for the year of
his death or disability, or his actual incentive payment for the immediately
preceding year.

All previously granted, but unexercised stock options which are outstanding on
Employee’s date of termination shall remain (or shall become) fully vested and
exercisable as of the date of his death or disability and shall be exercisable
in accordance with their terms and all previously granted shares of restricted
stock which are outstanding on Employee’s date of termination shall remain (or
shall become) fully vested as of such date. In addition, any amounts or awards
to which Employee may be entitled under any other long term incentive program
referenced in Section 6 as a result of Employee’s death or disability, shall be
paid to the estate of Employee, or to Employee, as the case may be, in a
lump-sum within thirty (30) days of Employee’s death, or sixty (60) days after
termination for disability.



--------------------------------------------------------------------------------

10. Certain Definitions.

(a) “Change of Control” Definition. For purposes of this Agreement, “Change of
Control” shall mean the closing of:

(i) a merger, consolidation, liquidation or reorganization of the Company into
or with another Company or other legal person, after which merger,
consolidation, liquidation or reorganization the capital stock of the Company
outstanding prior to consummation of the transaction is not converted into or
exchanged for or does not represent more than 50% of the aggregate voting power
of the surviving or resulting entity;

(ii) the direct or indirect acquisition by any person (as the term person is
used in Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934,
as amended) of more than 50% of the voting capital stock of the Company, in a
single or series of related transactions, or

(iii) the sale, exchange, or transfer of all or substantially all of the
Company’s assets (other than a sale, exchange or transfer to one or more
entities where the stockholders of the Company immediately before such sale,
exchange or transfer retain, directly or indirectly, at least a majority of the
beneficial interest in the voting stock of the entities to which the assets were
transferred).

(b) “Good Reason” Definition. For purposes of this Agreement, Good Reason shall
mean (i) the assignment to Employee of any duties inconsistent in any adverse,
material respect with his position, authority, duties or responsibilities as
President and Chief Executive Officer of the Company, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, (ii) a material reduction in the aggregate of
Employee’s base or incentive compensation or the termination of Employee’s
rights to any employee benefits, except to the extent that any such benefit is
replaced with a comparable benefit, or a reduction in scope or value thereof,
other than as a result of across-the-board reductions or terminations affecting
officers of the Company generally, (iii) a change by the Company in the location
at which the Employee performs the Employee’s principal duties for the Company
to a new location that is both (X) outside a radius of 40 miles from the
Employee’s principal residence immediately prior to the Change in Control and
(Y) more than 30 miles from the location at which the Employee performed the
Employee’s principal duties for the Company immediately prior to the Change in
Control; or a requirement by the Company that the Employee travel on Company
business to a substantially greater extent than required immediately prior to
the Change in Control, or (iv) prior to a Change in Control the failure by the
Company to effect the nomination of Employee for election to the Company’s Board
of Directors upon the expiration of Employee’s then-current term as a director.

(c) “Cause” Definition. For the purposes of this Agreement, “Cause” shall mean:
(i) any material breach by Employee of this Agreement or a refusal by Employee
to comply in all material respects with a directive(s) reasonably assigned by
the Company’s Board of Directors; (ii) the commission by Employee of a felony,
either in connection with the performance of his obligations to the Company or
which adversely affects Employee’s ability to perform such obligations;
(iii) gross negligence, breach of fiduciary duty or breach of any
confidentiality, non-competition or developments agreement in favor of the
Company; or (iv) the commission by Employee of an act of fraud or embezzlement
or other acts which result in loss, damage or injury to the Company, whether
directly or indirectly. Any notice of termination of employment for cause shall
set forth in reasonable detail the facts and circumstances claimed to provide
the basis for such termination under the provisions contained herein and the
date of termination (“Termination Date”). With respect to termination pursuant
to subsection (i) hereof, Employee shall be given the opportunity to cease or
correct the performance (or nonperformance) giving rise to such notice within a
reasonable period of time from receipt of notice, but in no event to exceed
sixty (60) days; and, in the judgment of the Board of Directors, upon failure of
Employee to cease or correct such performance (or nonperformance) within such
sixty (60) day period, Employee’s employment shall automatically terminate. With
respect to termination pursuant to subsection (iii) hereof, Employee shall be
given the opportunity to cease or correct the performance (or nonperformance)
giving rise to such notice within a reasonable period of time from receipt of
notice, but in no event to exceed twenty (20) days; and, in the judgment of the
Board of Directors, upon failure of Employee to cease or correct such
performance (or nonperformance) within such twenty (20) day period, Employee’s
employment shall automatically terminate.



--------------------------------------------------------------------------------

(d) “Disability” Definition. For purposes of this Agreement, the term
“disability” shall mean the inability of Employee due to a physical or mental
disability, for a period of ninety (90) days (whether or not consecutive) during
any three hundred sixty five (365) day period to perform the services
contemplated under this Agreement. A determination of disability shall be made
by a physician satisfactory to both Employee and the Company; provided, however,
if Employee and the Company do not agree on a physician, Employee and the
Company shall each select a physician and these two together shall select a
third physician, and such third physician’s determination as to disability shall
be binding on all parties.

(e) Section 409A Requirements. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to Employee
under this Agreement:

(i) It is intended that each installment of the payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”). Neither the Company nor the
Employee shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A;

(ii) If, as of the date of the “separation from service” of the Employee from
the Company, the Employee is not a “specified employee” (each within the meaning
of Section 409A), then each installment of the payments and benefits shall be
made on the dates and terms set forth in this Agreement; and

(iii) If, as of the date of the “separation from service” of the Employee from
the Company, the Employee is a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), then:

(A) Each installment of the payments and benefits that, in accordance with the
dates and terms set forth herein, will in all circumstances, regardless of when
the separation from service occurs, be paid within the Short-Term Deferral
Period (as hereinafter defined) shall be treated as a short-term deferral within
the meaning of Treasury Regulation § 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A. For purposes of this Agreement, the “Short-Term
Deferral Period” means the period ending on the later of the 15th day of the
third month following the end of the Employee’s tax year in which the Employee’s
separation from service occurs and the 15th day of the third month following the
end of the Company’s tax year in which the Employee’s separation from service
occurs; and

(B) Each installment of the payments and benefits that is not paid within the
Short-Term Deferral Period and that would, absent this subsection, be paid
within the six-month period following the “separation from service” of the
Employee of the Company shall not be paid until the date that is six months and
one day after such separation from service (or, if earlier, the death of the
Employee), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Employee’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that such installment is deemed to be paid under a separation
pay plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation § 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service) or Treasury Regulation §
1.409A-1(b)(9)(iv) (relating to reimbursements and certain other separation
payments). Such payments shall bear interest at an annual rate equal to the
prime rate as set forth in the Eastern edition of the Wall Street Journal on the
Date of Termination, from the Date of Termination to the date of payment. Any
installments that qualify for the exception under Treasury Regulation



--------------------------------------------------------------------------------

§ 1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of the Employee following the taxable year of the Employee in which
the separation from service occurs.

11. Gross-up Provision.

(a) Notwithstanding any provision of this Agreement, or any other agreement,
plan or arrangement to the contrary, if any portion of the Contingent Payments
made or to be made to the Employee would result in the imposition of an Excise
Tax, then:

(i) if the After-Tax Proceeds With Gross-Up exceed the After-Tax Proceeds With
Cut-Back, the Company shall pay to Employee an amount in cash equal to the
Gross-Up Amount; or

(ii) if the After-Tax Proceeds With Cut-Back exceed the After-Tax Proceeds With
Gross-Up, Employee shall not be paid the Gross-Up Amount and the aggregate
amount of all payments to which Employee is entitled under this Agreement and
all other agreements, plans and arrangements shall be reduced to the minimum
extent necessary so that the aggregate present value of such payments equals no
more than 299% of Employee’s Base Amount.

Any Gross-Up Amount payable to the Employee shall be paid by the end of the
Employee’s taxable year next following the Employee’s taxable year in which the
Employee remits the taxes related to the Gross-Up Amount.

(b) All determinations required under this Section 11 shall be made by the
Company’s independent accountants, after due consideration of Employee’s
comments with respect to the interpretation hereof, and all such determinations
shall be conclusive, final and binding on the parties hereto, subject to a Final
Determination.

(c) For purposes of this Section 11:

“After-Tax Proceeds With Cut-Back” shall mean the fair market value of all
Contingent Payments to Employee reduced to the minimum extent necessary so that
the aggregate present value of such payments equals 299% of the Employee’s Base
Amount, and reduced further by the aggregate amount of all Taxes which would be
imposed on Employee with respect to such Contingent Payments. The amount of
Taxes deemed imposed with respect to such Contingent Payments shall be
determined as if all events that could give rise to a Tax with respect to such
Contingent Payments had occurred.

“After-Tax Proceeds With Gross-Up” shall mean the fair market value of all
Contingent Payments to the Employee plus the Gross-Up Amount, reduced by the
aggregate amount of all Taxes which would be imposed on Employee with respect to
such Contingent Payments. The amount of Taxes deemed imposed with respect to
such Contingent Payments shall be determined as if all events that could give
rise to a Tax with respect to such Contingent Payments had occurred.

“Base Amount” shall have the meaning set forth in Section 280G(b)(3) of the Code
and Proposed Treasury Regulation Section 1.280G-1, Q/A34, or any successor
provisions of law.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
provision of law.

“Contingent Payments” shall mean all payments in the nature of compensation
payable to (or for the benefit of) Employee which would otherwise be treated as
“excess parachute payments” (within the meaning of Section 280G(b)(1) of the
Code) determined as if the thresholds set forth in Section 280G(b)(2)(A)(ii) of
the Code were satisfied with respect to Employee.



--------------------------------------------------------------------------------

“Change in Control” shall mean a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company, in each case determined in accordance with the provisions of
Section 280G(b)(2)(A) and the Proposed Treasury Regulations promulgated
thereunder.

“Excise Tax” shall mean any Tax imposed upon Employee pursuant to Section 4999
of the Code.

“Final Determination” shall mean any final determination of liability that,
under applicable law, is not subject to further appeal, review or modification
through proceedings or otherwise, including but not limited to the expiration of
a statute of limitations or a period for the filing of claims for refunds,
amended returns or appeals from adverse determinations.

“Gross-Up Amount” shall mean the lesser of (i) $500,000 and (ii) the quotient
equal to (A) the aggregate excise taxes which would be imposed on Employee under
Section 4999 of the Code in connection with a Change in Control of the Company,
determined without regard to the provisions of this Section 11, divided by
(B) one minus the highest marginal income and excise Tax rate applicable to
Employee for the calendar year in which occurred the Change in Control,
determined as if all Contingent Payments were paid without regard to the
provisions of this Section 11.

“Taxes” shall mean all federal, state and local income, employment and excise
taxes (including Excise Taxes) imposed by any governmental authority.

12. Employee’s Obligations. Nothing herein shall affect Employee’s obligations
under any key employee, non-competition, confidentiality, option or similar
agreement between the Company and Employee currently in effect or which may be
entered into in the future. Notwithstanding the foregoing, the Company and
Employee hereby agree that the duration of Employee’s obligations pursuant to
Section 3.2 of the Key Employee Confidentiality and Invention Agreement dated as
of July 31, 1986 by and between the Company and Employee (“Key Employee
Agreement”) is hereby extended so that, in the event of termination of
Employee’s employment in the circumstances contemplated by Sections 9(c) or 9(d)
above, Employee’s obligations under Section 3.2 of the Key Employee Agreement
shall remain in effect until the last day of the term of this Agreement but for
such termination of employment.

13. Waivers. This Agreement may be modified, and the rights and remedies of any
provision hereof may be waived, only in writing, signed by both the Company and
Employee. No waiver by either party of any breach by the other or any provision
hereof shall be deemed to be a waiver of any later or other breach hereof, or as
a waiver of any other provision of this Agreement.

14. Governing Law; Waivers; Severability. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts.
The provisions of this Agreement may be amended, waived or rescinded only upon
the written agreement of the Company and Employee. The invalidity or
unenforceability of any provision of this Agreement shall not affect the other
provisions of this Agreement and this Agreement shall be construed and reformed
to the fullest extent possible.

15. Section 409A of the Code. This Agreement is intended to comply with the
provisions of Section 409A and the Agreement shall, to the extent practicable,
be construed in accordance therewith. Terms defined in the Agreement shall have
the meanings given such terms under Section 409A if and to the extent required
in order to comply with Section 409A. Notwithstanding the foregoing, to the
extent that the Agreement or any payment or benefit hereunder shall be deemed
not to comply with Section 409A, then neither the Company, the Board of
Directors nor its or their designees or agents shall be liable to the Employee
or any other person for any actions, decisions or determinations made in good
faith.

16. Termination of All Prior Agreements: Entire Agreement. Upon execution of
this Agreement, all prior employment agreements shall be terminated and of no
further force or effect, except for the Key Employee Agreement, which shall
continue in full force and effect in accordance with its terms. This Agreement,
the relevant agreements relating to the options, restricted stock and other
stock based awards that have been or may be granted to Employee, and the Key
Employee Agreement constitute the entire agreement and understanding between the
Company and Employee with respect to the subject matter hereof and supersede any
other prior agreements or understandings whether oral or written.



--------------------------------------------------------------------------------

17. Expenses. The Company shall pay or cause to be paid and shall be solely
responsible for any and all attorney’s fees and expenses incurred by Employee
(i) in connection with Employee’s review and execution of this Agreement; and
(ii) to enforce his rights under this Agreement, solely in the event that the
Company is found by a court of competent jurisdiction, an arbitrator or through
a mutual settlement agreement to have failed to perform any of its obligations
under this Agreement.

18. Liquidated Damages. The parties hereto expressly agree that the payments by
the Company to Employee in accordance with the terms of this Agreement will be
liquidated damages, and that Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall any profits, income, earnings or other benefits from any
source whatsoever create any mitigation offset, reduction, or any other
obligation on the part of Employee.

19. Agreement Binding; Assignment. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the Company, and any
successor (whether directly or indirectly, by purchase, merger, consolidation,
reorganization or otherwise) of the Company; provided, however, that as a
condition of closing a transaction which results in a Change of Control, the
Company shall obtain the written agreement of any successor (whether directly or
indirectly, by purchase, merger, consolidation, reorganization or otherwise) of
the Company to be bound by the provisions of this Agreement as if such successor
were the Company and for purposes of this Agreement, any such successor of the
Company shall be deemed the “Company” for all purposes. Employee may not assign
any of his rights or obligations under this Agreement; the rights and
obligations of the Company under this Agreement shall inure to the benefit of,
and shall be binding upon, the successors and assigns of the Company.

20. Notices. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing, and sent to the party for whom (or which) it is
intended at the address of such parties set forth below by registered or
certified mail, return receipt requested, or at such other address either party
shall designate by notice to the other in the manner provided herein for giving
notice.

 

If to the Company   

PAREXEL International Corporation

200 West Street

Waltham, MA 02451

Attn: Chairman of Compensation Committee

If to the Employee   

Josef H. von Rickenbach

28 Brent Road

Lexington, MA 02420



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Employment
Agreement (which may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument) as of the date and
year first above written.

 

PAREXEL International Corporation By:  

/s/ James F. Winschel, Jr.

  James F. Winschel, Jr. Title:   Chief Financial Officer

/s/ Josef H. von Rickenbach

Josef H. von Rickenbach